                                                               Case 2:20-cv-01470-GMN-VCF Document 66 Filed 10/08/20 Page 1 of 3


                                                           1   COHEN JOHNSON LLC
                                                               H. STAN JOHNSON, ESQ.
                                                           2   Nevada Bar No.: 00265
                                                               375 E. Warm Springs Road, Ste. 104
                                                           3
                                                               Las Vegas, NV 89119
                                                           4   Telephone: (702) 823-3500
                                                               Facsimile: (702) 823-3400
                                                           5   Attorneys for Plaintiff
                                                           6                               UNITED STATES DISTRICT COURT
                                                           7
                                                                                                    DISTRICT OF NEVADA
                                                           8
                                                                 IMAGEKEEPER LLC, a Nevada Limited
                                                           9     Liability Company,                                      Case No.: 2:20-CV-01470-GMN-VCF
                                                          10                           Plaintiff,
                                                          11                                                 STIPULATION AND PROPOSED
                                                                 vs.                                         ORDER FOR EXTENSION OF
                                                          12                                                 DEADLINES RELATED TO
                                                                 WRIGHT NATIONAL FLOOD INSURANCE DEFENDANT’S MOTION TO
COHEN JOHNSON LLC




                                                          13     SERVICES, LLC, a Delaware Limited Liability DISMISS PLAINTIFF’S
                    375 E. Warm Springs Road, Suite 104

                    (702) 823-3500 FAX: (702) 823-3400




                                                                 Company,                                    COMPLAINT [ECF NO.1] [ECF NO.
                          Las Vegas, Nevada 89119




                                                          14                                                 59]
                                                          15                       Defendants.
                                                                                                             [FIRST REQUEST]
                                                          16

                                                          17          COMES NOW, Plaintiff, ImageKeeper, LLC, (“ImageKeeper”) by and through its
                                                          18   counsel of record, H. Stan Johnson, Esq. of Cohen Johnson Parker Edwards, and Defendant
                                                          19
                                                               Wright National Flood Insurance Services, LLC, (“Wright”) by and through their respective
                                                          20
                                                               counsel of record, do hereby stipulate and agree as follows:
                                                          21
                                                                      WHEREAS Defendant Wright filed their Motion to Dismiss Plaintiff’s Complaint on
                                                          22

                                                          23   September 23, 2020 (ECF No. 59)(“Motion”);

                                                          24          WHEREAS Plaintiff’s current deadline to file and serve its Response to Plaintiff’s Motion

                                                          25   (“Response”) was set as Wednesday, October 7, 2020;
                                                          26          WHEREAS as Plaintiff requires additional time to respond to Defendant’s Motion, the
                                                          27
                                                               parties have agreed to extend the deadline for Plaintiff to file and serve their Response;
                                                          28

                                                                                                           Page 1 of 3
                                                               Case 2:20-cv-01470-GMN-VCF Document 66 Filed 10/08/20 Page 2 of 3


                                                           1          WHEREAS, the parties have met and conferred and have stipulated and agreed to extend

                                                           2   the response deadlines to Defendant’s Motion as follows:
                                                           3
                                                                          •   Plaintiff ImageKeeper shall have until Wednesday, October 21, 2020, to file its
                                                           4
                                                                              Response to Defendant’s Motion (ECF No. 59).
                                                           5
                                                                          •   Defendant Wright shall have until seven (7) days after Plaintiff has filed its
                                                           6

                                                           7                  Response to file any Reply (LR 7-2 (b)).

                                                           8              •   The Court has not yet set a hearing date on Defendant’s Motion; therefore, no
                                                           9                  rescheduling of a hearing date is necessary at this time.
                                                          10
                                                                      WHEREAS, the parties respectfully request that this Court order the following and submit
                                                          11
                                                               that this, their first such stipulation and request for an extension of the above-deadlines, is
                                                          12
                                                               submitted in good faith and not for the purposes of delay:
COHEN JOHNSON LLC




                                                          13
                    375 E. Warm Springs Road, Suite 104

                    (702) 823-3500 FAX: (702) 823-3400




                                                                          •   Plaintiff ImageKeeper shall have until Wednesday, October 21, 2020, to file its
                          Las Vegas, Nevada 89119




                                                          14

                                                          15                  Response to Defendant’s Motion (ECF No. 59).

                                                          16              •   Defendant Wright shall have until seven (7) days after Plaintiff has filed its
                                                          17
                                                                              Response to file any Reply (LR 7-2 (b)).
                                                          18
                                                                DATED this _______ day of October 2020            DATED this _______ day of October 2020
                                                          19
                                                                COHEN JOHNSON LLC                                 DUANE MORRIS LLP
                                                          20
                                                                BY: ___/s/ H. Stan Johnson______________          BY: _/s/ Daniel B. Heidtke______________
                                                          21

                                                          22    H. STAN JOHNSON (SBN 0265)                        DOMINICA C. ANDERSON (SBN 2988)
                                                                STEVEN B. COHEN (SBN 2327)                        DANIEL B. HEIDTKE (SBN 12975
                                                          23
                                                                POLSINELLI LLP                                    Attorneys for Defendant
                                                          24    COBLY B. SPRINGER
                                                                BARRINGTON E. DYER
                                                          25
                                                                TERI H.P. NGUYEN
                                                          26    MIYA YUSA

                                                          27    Attorneys for Plaintiff
                                                          28

                                                                                                           Page 2 of 3
                                                               Case 2:20-cv-01470-GMN-VCF Document 66 Filed 10/08/20 Page 3 of 3


                                                           1
                                                                                          UNITED STATES DISTRICT COURT
                                                           2

                                                           3                                       DISTRICT OF NEVADA

                                                           4     IMAGEKEEPER LLC, a Nevada Limited
                                                                 Liability Company,                                     Case No.: 2:20-CV-01470-GMN-VCF
                                                           5
                                                                                      Plaintiff,
                                                           6
                                                                 vs.                                         ORDER GRANTING EXTENSION
                                                           7                                                 OF DEADLINES RELATED TO
                                                                 WRIGHT NATIONAL FLOOD INSURANCE DEFENDANT’S MOTION TO
                                                           8     SERVICES, LLC, a Delaware Limited Liability DISMISS PLAINTIFF’S
                                                                 Company,                                    COMPLAINT [ECF NO. 59]
                                                           9
                                                                                        Defendants.                     [FIRST REQUEST]
                                                          10

                                                          11           Plaintiff ImageKeeper LLC (“ImageKeeper”) and Defendant Wright National Flood

                                                          12   Insurance Services, LLC (“Wright”) have stipulated and agreed as follows: ImageKeeper shall
COHEN JOHNSON LLC




                                                          13
                    375 E. Warm Springs Road, Suite 104

                    (702) 823-3500 FAX: (702) 823-3400




                                                               have until Wednesday, October 21, 2020, to file its Response to Wright’s Motion to Dismiss
                          Las Vegas, Nevada 89119




                                                          14
                                                               Plaintiff’s Complaint filed on September 23, 2020 (ECF No. 59); Wright shall have until seven
                                                          15
                                                               (7) days after ImageKeeper files its Response to file its Reply. See LR 7-2(b).
                                                          16
                                                                       GOOD CAUSE APPEARING THEREFORE:
                                                          17

                                                          18           ImageKeeper’s Response to Wright’s Motion to Dismiss Plaintiff’s Complaint [ECF No.

                                                          19   59] shall be filed on or before Wednesday, October 21, 2020;

                                                          20           Wright’s Reply to ImageKeeper’s Response shall be filed seven (7) days after
                                                          21   ImageKeeper files their Response to Wright’s Motion to Dismiss Plaintiff’s Complaint.
                                                          22

                                                          23                             8
                                                               IT IS SO ORDERED this __________ day of October 2020.
                                                          24

                                                          25                                                        ____________________________________
                                                                                                                    Gloria M. Navarro, District Judge
                                                          26
                                                                                                                    UNITED STATES DISTRICT COURT
                                                          27

                                                          28

                                                                                                          Page 3 of 3
